DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the priority Application JP2017-199172, filed on 10/13/2017 in the Japan Patent Office.

Response to Arguments/Amendments
3. 	The amended Claim 16 filed on 02/28/2022 overcomes 101 rejection. Thus, the 101 rejection towards claim 16 is withdrawn. 

Reasons for Allowance
4.	Claims 1, 2, 5-21 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
“specify one or more groups of terminal devices among the plurality of terminal devices, based on similarity between character information corresponding to each of the plurality of terminal devices, the character information being generated based on the voice data; 
extract one or more keywords from the character information, on a basis of the group of terminal devices; 
extract one or more pieces of content based on the one or more extracted keywords, on a basis of the group of terminal devices; and 
provide the one or more pieces of content to at least one of the terminal devices, on a basis of the group of terminal devices.” as recited in Claim 1. 
“specifying one or more groups of terminal devices among the plurality of terminal devices, based on similarity between character information corresponding to each of the plurality of terminal devices, the character information being generated based on the voice data; 
extracting one or more keywords from the character information, on a basis of the group of terminal devices; 
extracting one or more pieces of content based on the one or more extracted keywords, on a basis of the group of terminal devices; and 
providing the one or more pieces of content to at least one of the terminal devices, on a basis of the group of terminal devices.” as recited in Claim 15. 
“specifying one or more groups of terminal devices among the plurality of terminal devices, based on similarity between character information corresponding to each of the plurality of terminal devices, the character information being generated based on the voice data; 
extracting one or more keywords from the character information, on a basis of the group of terminal devices; 
extracting  one or more pieces of content based on the one or more extracted keywords, on a basis of the group of terminal devices; and 
providing the one or more pieces of content to at least one of the terminal devices, on a basis of the group of terminal devices.” as recited in Claim 16.  

The closest prior arts found as following. 
a. 	Ito et al. (US 2016/0379643 A1.) In this reference, Ito et al. disclose a method/ a system for grouping of utterances made by a plurality of speakers (Ito et al. [0009] In order to achieve the object described above, a first aspect of the present invention is a group status determining device determining a status of a group made up of a plurality of speakers engaged in a conversation, the group status determining device including: an acquiring unit that acquires conversation situational data, which is data regarding a series of groups of utterances made by a plurality of speakers and estimated to be on a same conversation theme; a storage that stores determination criteria, based on the conversation situational data, with respect to a plurality of group types; and a determining unit that acquires a type of the group made up of the plurality of speakers, based on the conversation situational data and the determination criteria, as a group status of the group made up of the plurality of speakers, [0018] A second aspect of the present invention is a support device which intervenes in and supports a conversation held by a group made up of a plurality of speakers. The support device according to the present aspect includes: the group status determining device described above; an intervention policy storing unit which stores a correspondence between group statuses and intervention policies; and an intervening unit which determines contents of an intervention in a conversation by the group based on an intervention policy corresponding to a group status obtained by the group status determining device and which performs an intervention in the conversation, [0019] In the present aspect, favorably, the intervention policies define which member in a group is to be preferentially supported for each group type. In this case, a member in a group can be specified based on a relationship or roles of members in the group. For example, the intervention policies can define preferentially supporting an influencer in a group or preferentially supporting a follower in the group. In addition, a member to be preferentially supported can be specified as a member who has experienced a given status change. For example, the intervention policy can define preferentially supporting a member whose utterance frequency has declined.) Ito et al. determines a status of a group made up of a plurality of speakers engaged in a conversation in order to enable an appropriate intervention to be performed on the group. Ito et al. does not teach specifies one or more groups of terminal devices among the plurality of terminal devices, based on similarity between a plurality of utterances corresponding to each of the plurality of terminal devices. Ito et al. does not teach extract one or more keywords from the plurality of utterances. Thus, Ito et al. fail to teach and/or suggest the allowable subject matter noted above.
b.	Des Jardins (US 2017/0147576 A1.) In this reference, Des Jardins disclose a method/a system for improving speech recognition accuracy in media content searches (Des Jardins [0056] In order to implement a voice command search for media content items, a search engine 404 may search content keyword trigrams using user utterance trigrams to find a match between a media content item and the search input 402 received from a user. A voice command input including the search input 402 may be received from the user, [0032] the device may include a location-detecting device, such as a global positioning system (GPS) microprocessor 211, which can be configured to receive and process global positioning signals and determine, with possible assistance from an external server and antenna, a geographic position of the device. The GPS microprocessor 211 may transmit the determined location of the user of the computing device 200 to processor 201. The processor 201 may then use the determined location to further tailor the personalization of the media interface. For example, the processor 201 may identify users in the same location as the user of the computing device 200 that have similar tastes as the user of the computing device 200 based on a consumption history data obtained from an application server 107. The processor 201 may generate content recommendations for the media interface displayed at the display 206 based on the preferences of the identified similar users.) Des Jardins identifies users in the same location having similar tastes based on the consumption history data to generate content recommendations. Des Jardins does not teach retrieving voice data from a conversation among a plurality of users, specifies one or more groups of terminal devices among the plurality of terminal devices, based on similarity between character information corresponding to each of the plurality of terminal devices, the character information being generated based on the voice data. Thus, Des Jardins fail to teach and/or suggest the allowable subject matter noted above. 
c.	Yamada et al. (US 2013/0144622 A1.) In this reference, Yamada et al. disclose a method/a system for extracting a conversation group form among a plurality of speakers (Yamada et al. [0056] Conversational-partner determining unit 470 extracts a conversation group from a plurality of speakers (including user 200) positioned at a plurality of sound sources on the basis of the received long-time features. Specifically, conversational-partner determining unit 470 determines speakers of one or more pairs to be one conversation group in the case where the pairs have similar long-time features, each of which is equal to or greater than a threshold. Conversational-partner determining unit 470 of the present embodiment extracts the direction of a conversational partner of user 200 and outputs information on the extracted direction to output sound controller 480 as directional information indicating the directivity to be determined, [0057] Output sound controller 480 performs the above-described hearing-assistance processing on the received acoustic signals and outputs the processed acoustic signals to speakers 130L and 130R. Output sound controller 480 also controls the directivity of microphone array 120 so as to adjust the array toward the direction indicated by the received directional information.) Yamada et al. groups speakers in the same conversation among a plurality of speakers based on the calculated long-time feature. Yamada et al. does not teach specifying one or more groups of terminal devices among the plurality of terminal devices, based on similarity between utterances from the plurality of speakers. Yamada et al. does not teach extracting a keywords from the utterances based on groups of terminal devices. Yamada et al. fail to teach and/or suggest the allowable subject matter noted above. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUYKHANH LE/Primary Examiner, Art Unit 2655